Case 15-23890        Doc 32     Filed 05/07/19     Entered 05/07/19 15:04:10          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-23890
         Kelly G Hernandez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/13/2015.

         2) The plan was confirmed on 11/06/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/25/2019.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,221.00.

         10) Amount of unsecured claims discharged without payment: $12,602.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-23890       Doc 32     Filed 05/07/19    Entered 05/07/19 15:04:10                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $25,061.42
        Less amount refunded to debtor                         $232.50

 NET RECEIPTS:                                                                                 $24,828.92


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,268.35
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,268.35

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE BANK USA          Unsecured      3,552.00       3,552.27         3,552.27      3,552.27        0.00
 CAPITAL ONE BANK USA          Unsecured         487.00        498.30           498.30        498.30        0.00
 CAPITAL ONE BANK USA          Unsecured         490.00        494.75           494.75        494.75        0.00
 CAPITAL ONE BANK USA          Unsecured         820.00        820.22           820.22        820.22        0.00
 CAPITAL ONE BANK USA          Unsecured         996.00        980.44           980.44        980.44        0.00
 CERASTES LLC                  Unsecured      2,892.00       2,892.79         2,892.79      2,892.79        0.00
 COMENITY BANK                 Unsecured         308.00        335.48           335.48        335.48        0.00
 COMENITY BANK                 Unsecured         141.00        116.86           116.86        116.86        0.00
 K JORDAN                      Unsecured         155.00        219.76           219.76        219.76        0.00
 LVNV FUNDING                  Unsecured      2,094.00       2,094.31         2,094.31      2,094.31        0.00
 MASSEYS                       Unsecured         105.00        153.04           153.04        153.04        0.00
 MERRICK BANK                  Unsecured      1,690.00       1,420.64         1,420.64      1,420.64        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,016.00       1,016.74         1,016.74      1,016.74        0.00
 PORANIA LLC                   Unsecured            NA       2,592.82         2,592.82      2,592.82        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,318.00       1,318.09         1,318.09      1,318.09        0.00
 MILES KIMBALL COMPANY         Unsecured          86.00           NA               NA            0.00       0.00
 MONTGOMERY WARD               Unsecured         395.00           NA               NA            0.00       0.00
 DR LEONARDS                   Unsecured         114.00           NA               NA            0.00       0.00
 FINGERHUT/METRIS CO           Unsecured         235.00           NA               NA            0.00       0.00
 FIRST PREMIER BANK            Unsecured         710.00           NA               NA            0.00       0.00
 FIRST PREMIER BANK            Unsecured      1,098.00            NA               NA            0.00       0.00
 ILLINOIS COMMUNITY CREDIT     Unsecured      2,048.00            NA               NA            0.00       0.00
 IL COMM CU                    Unsecured      5,595.00            NA               NA            0.00       0.00
 COOK CO DEPT OF REV           Unsecured         180.00           NA               NA            0.00       0.00
 AMERIMARK PREMIER             Unsecured         828.00           NA               NA            0.00       0.00
 CBNA                          Unsecured         259.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-23890     Doc 32    Filed 05/07/19    Entered 05/07/19 15:04:10                Desc       Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal       Int.
 Name                          Class    Scheduled      Asserted      Allowed         Paid          Paid
 CHASE/ARS NATL SRVS        Unsecured         942.00           NA           NA             0.00        0.00
 COMCAST/STELLAR REC        Unsecured         112.00           NA           NA             0.00        0.00
 STONEBERRY                 Unsecured         447.00        560.96       560.96         560.96         0.00
 TD BANK USA NA             Unsecured         493.00        493.10       493.10         493.10         0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00                 $0.00               $0.00
       Mortgage Arrearage                                $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                           $0.00                 $0.00               $0.00
       All Other Secured                                 $0.00                 $0.00               $0.00
 TOTAL SECURED:                                          $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                 $0.00               $0.00
        Domestic Support Ongoing                         $0.00                 $0.00               $0.00
        All Other Priority                               $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                         $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                       $19,560.57         $19,560.57                   $0.00


 Disbursements:

        Expenses of Administration                       $5,268.35
        Disbursements to Creditors                      $19,560.57

 TOTAL DISBURSEMENTS :                                                                   $24,828.92




UST Form 101-13-FR-S (9/1/2009)
Case 15-23890        Doc 32      Filed 05/07/19     Entered 05/07/19 15:04:10            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
